Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered.

Priority
Benefit of earlier filing date of 07/19/2017 of provisional application No. 62/534,581 is acknowledged as required by 35 U.S.C. 119.

Response to Amendment
This action is in response to amendments and arguments received on 05/06/2021. Claims 1, 3-8, 10-14 and 21-28 were previously pending. Claims 1 and 25 are amended.
There were no objection in the previous Final Office Action mailed on 03/11/2021.
A complete action on the merits of claims 1, 3-8, 10-14 and 21-28 follows below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
 Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.  In this case claim 5 recites the limitation “a retainer assembly” which is not treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.Also claim 8 recites the limitation “a retainer assembly” which is not treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 12-14 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mayhall in view of Fukuda (US Patent No. 10,697,577).
Regarding claim 8, Mayhall teaches (reproduced and annotated Fig. 4 below; also see Figs. 1 and 3) a cable snake (powered fish tape 10) comprising: a housing assembly (hollow annular hub 21) defining a cavity (col. 3, lines 54-55: a space for storing the steel tape 32) and a passage (passage shown below, from which the steel tape 32 passes from) communicating with the cavity: an actuator (coupler driver 41, flex drive extension 42 and rotating member 22) rotatably supported by the housing assembly (22, 23 and 41 are rotatable; hub 21 and handle molded together and are fixed relative to 22, 23 and 41; see col. 4, lines 13-14); a tape (steel tape 32) operable to be wound into and unwound out of the cavity through the passage (see Fig. 4 which shows the tape 32 is stored in the cavity/space of the housing/hub 21 and unwound from it and passes through the passage); Figures of Mayhall do not show how end of the tape 32 is connected to rotating member 22.

    PNG
    media_image1.png
    931
    810
    media_image1.png
    Greyscale

Fukuda teaches a retainer mechanism having a barb (12d1, 12d2) and a hook (11c1, 11c2), the hook being configured to deflect (par. 22) to enter into the barb and engage with the barb. Fukuda teaches “it is possible to easily engage the male engaging part 11 to the female engaging part 12 without causing a failure to engage” (par. 22). Such a deformable hook is capable of being inserted into the passage of the cavity of the housing of the cable snake of Mayhall.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate connection mechanism of Fukuda in fish tape of Mayhall. Doing so would prevent slipping off of the fish tape as set forth in Walsten. Doing so would make engaging of the tape and the actuator easy and would prevent engagement failure as set forth in Fukuda.
Regarding claim 10, combination of Mayhall and Fukuda teaches the barb is formed on the actuator and the hook is formed on the end of the tape.
Regarding claim 12, Mayhall teaches the tape applies an unwinding force (steel tape made from spring (col. 3, lines 59-62) when wound creates a spring force), and wherein a friction force (friction between 21 and 22) is applied to the actuator and the housing assembly, the friction force resisting the unwinding force (which results in rewinding of the steel tape).
Regarding claim 13, Mayhall teaches (reproduced and annotated Figs. 1 and 3 below) a cover on an opposite side of the housing assembly from the actuator (cover 23 has four brackets connected by four fasteners 25 to opposite side of the housing (side B) from the actuator 41, 42 (which is connected to side A)), the cover and the actuator being connected to apply a spring force to increase the friction force (force to rotate the cross-member 23 is a spring force created by rotation of 41 and 43 (see col. 4, lines 37-38); there is also a friction between 21 and 22 which is a friction force).

    PNG
    media_image2.png
    747
    1084
    media_image2.png
    Greyscale

Regarding claim 14, Mayhall teaches one of the cover and the actuator includes a projection extending therefrom and the other of the cover and the actuator defines a recess (cover had , the projection engaging the recess to apply the spring force (force to rotate the cross-member 23 is a spring force created by rotation of 41 and 43 (see col. 4, lines 37-38).
Regarding claim 23, Mayhall teaches the cover includes the projection (projection 24) and the actuator defines the recess (recess 43).
Regarding claim 24, Mayhall teaches the projection is supported on a flexible arm (flat arms of 23) and selectively engageable with the recess (col. 4, lines 7-12 and Figs. 1 and 5).

Allowable Subject Matter
Claims 1, 3-7, 21-22 and 25-26 are allowed.
Claim 1 is allowed for disclosing “a cover on an opposite side of the housing assembly from the actuator, the cover being non-rotatably connected to the housing assembly, rotation of the actuator relative to the housing assembly causing the tape to be wound into or unwound out of the cavity”.
The closest prior art to the claimed invention of claim 1 is Mayhall.
Mayhall teaches (reproduced and annotated Figs. 1 and 3 below) a cable snake (powered fish tape 10) comprising: a housing assembly (hollow annular hub 21) defining a cavity (col. 3, lines 54-55: a space for storing the steel tape 32); an actuator (coupler driver 41, flex drive extension 42 and rotating member 22) rotatably supported by the housing assembly (22, 23 and 41 are rotatable; hub 21 and handle molded together and are fixed relative to 22, 23 and 41; see col. 4, lines 13-14); a tape (steel tape 32) operable to be wound into and unwound out of the cavity (see Fig. 4 which shows the tape 32 is stored in the cavity/space of the housing/hub 21 and unwound from it), the tape applying an unwinding force (steel tape made from spring (col. 3, lines 59-62) when wound creates a spring force); and a cover on an opposite side of the housing assembly from the actuator (cover 23 has four brackets connected by four fasteners 25 to opposite side of the housing (side B) , the cover being connected to and rotatable with the actuator relative to the housing assembly (22, 23 and 41 are rotatable; hub 21 and handle molded together and are fixed relative to 22, 23 and 41; see col. 4, lines 13-14); wherein a friction force (friction between 21 and 22) is applied to the actuator and the housing assembly, the friction force resisting the unwinding force (which results in rewinding of the steel tape); and wherein the cover and the actuator are connected to apply a spring force to increase the friction force (force to rotate the cross-member 23 is a spring force created by rotation of 41 and 43 (see col. 4, lines 37-38); there is also a friction between 21 and 22 which is a friction force); but in device of Mayhall the cross-member 23 is rotatable (with the coupler 40) relative to the housing 20.
Claims 3-4, 21, 5, 22 and 6-7 are allowed due to dependency on allowed claim 1.
Claim 25 is allowed for disclosing one of the cover and the actuator includes a second projection extending therefrom and the other of the cover and the actuator defines a second recess, the second projection engaging the second recess to apply the spring force.
The closest prior art to the claimed invention of claim 25 is Mayhall.Mayhall teaches (reproduced and annotated Figs. 1 and 3 above) a cable snake (powered fish tape 10) comprising: a housing assembly (hollow annular hub 21) defining a cavity (col. 3, lines 54-55: a space for storing the steel tape 32); an actuator (coupler driver 41, flex drive extension 42 and rotating member 22) rotatably supported by the housing assembly (22, 23 and 41 are rotatable; hub 21 and handle molded together and are fixed relative to 22, 23 and 41; see col. 4, lines 13-14); a tape (steel tape 32) operable to be wound into and unwound out of the cavity (see Fig. 4 which shows the tape 32 is stored in the cavity/space of the housing/hub 21 and unwound from it), the tape applying an unwinding force (steel tape made from spring (col. 3, lines 59-62) when wound creates a spring force); and a cover on an opposite side of the housing assembly from the actuator (cover 23 has four brackets connected by four fasteners 25 to opposite side of the housing (side B) , the cover being connected to and rotatable with the actuator relative to the housing assembly (22, 23 and 41 are rotatable; hub 21 and handle molded together and are fixed relative to 22, 23 and 41; see col. 4, lines 13-14); wherein a friction force (friction between 21 and 22) is applied to the actuator and the housing assembly, the friction force resisting the unwinding force (which results in rewinding of the steel tape); and wherein the cover and the actuator are connected to apply a spring force to increase the friction force (force to rotate the cross-member 23 is a spring force created by rotation of 41 and 43 (see col. 4, lines 37-38); there is also a friction between 21 and 22 which is a friction force); one of the cover and the actuator includes a projection extending therefrom and the other of the cover and the actuator defines a recess (cover had projection 24 and socket of actuator 43 has recess), the projection engaging the recess to apply the spring force (force to rotate the cross-member 23 is a spring force created by rotation of 41 and 43 (see col. 4, lines 37-38); however Mayhall has only one projection 24 on the cover and one recess 43 on the actuator.

Claims 11 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 27 is allowable for disclosing one of the cover and the actuator includes a second projection extending therefrom and the other of the cover and the actuator defines a second recess, the second projection engaging the second recess to apply the spring force.
The closest prior art to the claimed invention of claim 27 is Mayhall; however Mayhall has only one projection 24 on the cover and one recess 43 on the actuator.
Claim 28 
Claim 11 is allowable for disclosing the actuator defines a pocket operable to receive the hook, the barb being proximate the pocket.
The closest prior art to the claimed invention of claim 11 are Mayhall and Fukuda. But the combination of Mayhall and Fukuda does not teach a pocket in actuator to receive the hook.

Response to Arguments
Applicant’s arguments with respect to claim 8 on the grounds that “Fukuda does not teach or suggest a cable snake including, among other things, a retainer assembly between and integral with an actuator and a tape” are fully considered, but are not found persuasive; because Mayhall is the primary reference which teaches the claimed cable snake, however Figures of Mayhall do not show how end of the tape 32 is connected to rotating member 22. Fukuda is a secondary/teaching reference that teaches the claimed barb and hook structure with a deformable hook capable of being inserted into the passage of the cavity of the housing of the cable snake of Mayhall to make engaging of the tape and the actuator easy and prevent engagement failure.
Applicant’s arguments with respect to claim 8 on the grounds that “Fukuda is not analogous art” is fully considered, but is not found persuasive. Because it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as stated in par. 0075 of the invention applicant has been concerned with easier assembly so that the tape 26 can be inserted into the housing assembly 14 at the end of the assembly process. Fukuda also teaches “it is possible to easily engage the male engaging part 11 to the female engaging part 12 without causing a failure to engage” (par. 22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Examiner, Art Unit 3723